DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Response to Amendment
2.          In an amendment dated, December 10, 2021, claims 1, 5, 7, 9, 11, 13, 17 and 19 are amended and claim (s) 4, 6, 8, 10 and 12 are canceled. Currently claims 1-3, 5, 7, 9, 11 and 13-20 are presented and are allowed.
                                 
         Examiner’s Statement of Reasons for Allowance

3.        The following is an examiner’s statement of reasons for allowance:           In response to Non-Final office action filed on September 10, 2021 applicant amended independent claims 1 by incorporate claim limitation of objected claim(s). The most relevant prior art of record namely Zhou et al. U.S. Patent Application Publication No. 2018/0301075, and other cited art of record do not fairly suggest either alone or in combination the now recited features of the independent claims. It is therefore respectfully submitted the claims are found to be allowable over prior art of record.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                          Conclusion
4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BENYAM KETEMA/Primary Examiner, Art Unit 2626      
          12/17/2021